McLAUGHLIN, Judge
(concurring):
I concur in the result. I write separately to express my opinion that this prosecutorial misconduct, at least in the unfounded threat to court-martial an out-of-town defense-requested witness, constituted unlawful command influence. United States v. Thomas, 22 M.J. 388 (C.M.A.1986). In Thomas, Chief Judge Everett stated:
The exercise of command influence tends to deprive servicemembers of their constitutional rights. If directed against prospective defense witnesses, it transgresses the accused’s right to have access to favorable evidence. If directed against defense counsel, it affects adversely an accused’s right to effective assistance of counsel.
22 M.J. at 393 (emphasis added). Article 37(a), UCMJ, 10 U.S.C. § 837, titled: Unlawfully influencing action of court, clearly states, in part:
No person subject to this chapter may attempt to coerce or, by any unauthorized means, influence the action of a court-martial ... in reaching the findings or sentence in any case....
I see no phrase “except trial counsel in a case” or “except lawyers” or “only the chain of command” and decline to presume such exceptions. The misconduct of this prosecutor is an unlawful attempt to influence the findings and sentence of the court-martial. Experience allows me to observe that if this type of threat had been made by the appellant in a call to a Government witness, charges of obstructing justice would have been added to the charge sheet with unbounded alacrity. My point being, unlawful actions by counsel should be labelled, analyzed, and acted upon in common terms applicable to servicemembers generally, as well as the special terms applicable to the higher norms expected of counsel as officers of the court.
In concluding that there was unlawful influence present in this case, I join my brothers in commending the energy and thoroughness of the military judge in extinguishing all, if any, impact of this misconduct well before trial — beyond a reasonable doubt. United States v. Jones, 30 M.J. 849, 854 (N.M.C.M.R.1990), aff'd on subsequent review, 33 M.J. 1040 (N.M.C.M.R.1991).